Title: To George Washington from Colonel Timothy Pickering, 9 April 1777
From: Pickering, Timothy
To: Washington, George



Sir,
Salem [Mass.] April 9. 1777.

I esteem it a singular honour done me by your Excellency in offering me the post of Adjutant General, and it pains me sensibly that I am obliged to decline it. ’Tis an honour to which I did not aspire, because I did not account myself equal to the important business of the office. Your Excellency does not mistake my attachment to the interests of the United States; ’tis sincere & unalterable. But my military character (which you are pleased to mention as a motive to the appointment) is in my own estimation of no great account. I have, it is true, studied the rudiments of the military art; but have very small, or rather no pretensions to capacity & skill in the important scenes of war; and much fear I should disappoint your Excellency’s expectations concerning me. I have domestic reasons & private concerns which powerfully urge my staying at home: but these I should not mention did they exist alone. But, besides the command of a regiment of militia on the seacoast; I hold divers civil offices which are sufficient to engage my constant attention—those of Judge of one of the maritime courts—Judge of the Inferiour Court of Common Pleas, Acting Justice of the Peace—& Register of Deeds for the county of Essex. The exercise of

these offices I could without any very great inconvenience quit for a season; and therefore at the time of making the late levy of militia, as there appeared some backwardness in the people, I encouraged their engaging, & stepped forth & offered my own personal service. Nevertheless, I would forever abandon all these employments, if I thought myself capable of doing more service to my country by acting in the office to which your Excellency has been pleased to invite me. But as I do not thus think of myself, & conceive it not difficult to find a person, not otherwise employed, & to say the least, as able to discharge the duties of the office as I, I must beg leave to decline it. I am, with the greatest veneration your Excellency’s most obedient servant

Timothy Pickering junr

